Title: To John Adams from John Quincy Adams, 31 August 1795
From: Adams, John Quincy
To: Adams, John



My Dear Sir
The Hague August 31. 1795.

The total defeat of the Emigrants who had effected a descent in Britanny, as mentioned in my last Letter, and the Peace between France and Spain signed at Basle on the 22d: of July, and since ratified by both parties are events of such consequence that they will be fully known in America, before this letter can reach you. It is scarcely possible that any interesting intelligence should be first conveyed from hence to America. The local position of the Country forbids it, and although I have constantly taken all possible pains to communicate the most recent news; as far as I can conjecture from the dates when I presume my letters have been received, I must conclude that in general they have only been corroborative of accounts contained in newspapers already out of date.
A circumstance which upon the brilliant theories of human perfectibility ought to be considered as much more important than either of the former is the adoption by the Convention of the Constitution lately proposed by the Committee of eleven. Several considerable alterations have been the result of a discussion which has lasted nearly two months; but the division of the legislative body into two Councils, and the attribution of the Executive power to a third assembly of five persons with the title of Directory, are retained. The People and the Armies are still to pronounce upon the whole plan, and then nothing will remain but to destroy it by another Revolution, which will probably take place in less than a thousand years.
It is worth remarking that in the midst of the deliberations upon this democratic Constitution (for they still give it that epithet without any scruple,) the Great Sieyes as one of my honest Dutch friends calls him, came out with another democratic Constitution upon a plan entirely new, and entirely his own. This prodigy of genius consisted in the invention of three or four new words, and in a sort of amalgamation of the system proposed by the Committee of eleven with an institution similar to that of the Parliaments under the ancien regime. His Legislature was to be merely a judicial tribunal, whose functions should be to decide, between a petitioning assembly and a Government. But as three assemblies were not enough for him he proposed a fourth, whose sole functions should be to make such alterations as from time to time should be found necessary in the existing Constitution. The great Sieyes applauds himself and congratulates his Country for having originated the luminous idea of this institution, and indeed some persons are of opinion that this Assembly would be more constantly busy than any of the others.—The Convention however unanimously rejected the plan, and Sieyes the great has doubtless put it back into his portefeuille to be used upon the next occasion that shall offer for making a democratic Constitution for France.
He did not however suffer the occasion to pass by without repeating the elegant pleasantry of Franklin, of Mirabeau, and of Condorcet, upon the system of balances. Upon this subject, together with an abundance of witticisms from the very refuse of common place, he advanced several things, for which it is impossible to say whether the credit is to be given partly to his ignorance, or whether it is all due to deliberate intention, and a philosophical disregard for truth.
He said for instance that the idea of separating the Constituent authority from that of the ordinary legislative power, originated in France; that it was a glorious discovery for which all the credit was due to the french nation, and that it was made in the year 1789.
In his past vamp’d future old reviv’d new piece of declamation against the balancing system, he says "I shall not insist upon the example of England, because the hereditary stain that is annexed to the system there is a defect not essential to the system itself, and cannot fairly be charged to it; but only examine what the practical effect of the system is every where else where it is established. The double legislature is as has been said like two horses pulling the chariot in opposite directions. With all their pulling the chariot moves not an inch until the royal Coachman mounts the box. Now you do not chuse to have a royal Coachman." "Whenever this system prevails the legislative assemblies are mere formal shadows, and the real legislator is the Executive power."
These opinions, or pretended opinions thus expressed, appear to me very remarkable, and they are the more so because they come from a Man, who seems to affect the Government of the Earth, who has in fact that of France in a great degree, and who possesses all the qualities by which the late Roman historian says that Augustus was conducted to that of the world
The primary Assemblies who are to decide upon the Constitution are to be convoked on the 6th of next month, and the Constitutional Legislature is to be elected immediately after. The precipitation with which the business is conducted, is grounded upon the necessity they are under to leave no time for the formation of cabals against the acceptance. There is another measure which cannot easily be reconciled with the Constitutional theory, but which may be legitimated by the omnipotent argument of necessity. At the first election for the Constitutional Legislature the choice of the People is not to have an unlimited liberty. Five hundred members of the present Convention must be chosen, or rather the Assembly has decreed that it will change itself into a Constitutional Legislature, one third of the numbers of which are to be rechosen or changed by a new election. They are afraid of the consequences that would result at the present moment from an appeal to the voice of the people, without prescribing two thirds of what that voice must answer.
Upon the same principle at one of the last sessions of the Convention they dissolved at one stroke all the popular Societies throughout the Republic. Their books and papers are ordered to be delivered up to the respective municipalities, and the halls of their Assembly are to be shut up forever. Such is the present system. The popular Societies have been the most efficacious of all the instruments employed by the tyranny under which France has recently suffered, and they are formally proscribed by the proposed constitution. But they appear not less than Archangel ruined, and are still extremely formidable.
But the victory of the party called moderates, over that of the Jacobins is so nearly complete that it has already divided itself into two parties who are upon terms of mutual opposition, and may very soon be at open War. They consist on one side of the fragments of the Brissotine party, and on the other of the persons who contrived and executed the Catastrophe of Robespierre, and who on that account are called the Thermidorian party. The present subjects of difference between them, appear to be the different degrees of extension that they are disposed to give to the reaction of the Revolution. The Brissotines are the strongest in the Convention; but the other party seems to coincide more with the present temper of the popular opinion. The renewal of the legislative Assembly in two houses and the supposed transition from a Revolutionary to a Constitutional Government, will undoubtedly be a critical moment, and will produce new political phenomena for observation.
They suppose in Paris, that their Peace with Spain will produce of necessity a rupture between the latter and Great Britain, as the cession of the Spanish part of St; Domingo, is contrary to the Treaty of Utrecht, which will furnish a pretext, and the defenceless opulence of the Spanish Commerce will give a motive to the British Ministry. It seems as if no calculation can be too extravagant for the desperation of that Government, but I have as yet no faith in their making War against Spain for the present, though there is no doubt but it is wished at Paris that they may.
They are also dissatisfied with the Treaty between Great Britain and the United States, as I wrote you more than three months since that they would be, whatever the contents of the Treaty might be. At that time they did not blush to say, that to be upon bad terms with Britain, was an Obligation of gratitude incumbent upon the United States, and at present they are displeased with the Articles because they are so with the Treaty itself.
What effects their influence will produce in America, I know not. But that it will work with all its power I am very certain. I have reason to suppose however that they think their two last Ministers in the United States, have spent them too much money there, and the principal reason for which they recalled the last, was the expence of his bad bargains, which have hitherto procured them nothing but grain and flour. Their new Ministers instructions will doubtless oblige him to greater oeconomy; I know not whether they will lose of their influence on that account.
The present War is at this time nothing more in reality than a contest of National Rivalship between France and Britain. The interest of all the maritime Nations is opposed to the success of the latter, and the french naval power has suffered such heavy losses, and is so much reduced, that they can henceforth have no hopes of being able to resist that of their enemy, but by uniting all the maritime force in Europe with their own against it. They are also desirous that the United States should be engaged on their side, for the benefit of an assistance negative in its nature, as Britain would be deprived of the great and growing profit of her commerce with us, in the case of a War. The system of neutrality which has been pursued with so much firmness and perseverance by the United States has never been perfectly relished by the french governing men. It becomes more and more unpleasant to them in proportion as the necessity of Peace is felt more forcibly by themselves, and the policy employed by them for effecting their purpose is to attack the President of the United States. This has been I am fully convinced the real system from the time when Genet was sent and it will be pursued with more or less consistency until they succeed in drawing us into a War or until they shall be at Peace. The art of destroying reputations if it had not always been well understood in France, might have attained a considerable degree of perfection merely by the experience of their last six years. It has been practised with such universal success among themselves by all their parties and under all their changes, that it is reduced to a regular system, the operation of which is merely mechanical.
The affairs of this Country though intimately connected with those of France bear an aspect entirely different. The popular Societies which are altogether proscribed in that Republic, are very powerful here. There is now in Session at this place an Assembly styling itself a central club, consisting of deputies from most of the clubs throughout the Province; there are others of the same kind in the other Provinces. The great object of their pursuit is the dissolution of the Provincial Government, and the assembling of a national Convention for the whole People. This plan is extremely popular in this Province; it has met however with strenuous opposition from five of the others, but will finally prevail by the means of the popular Societies.
In the mean time, they are under a constant apprehension of being invaded on the part of Prussia. They have an army of twenty five thousand french troops for their defence, but a great proportion of their own army has deserted.
They have at length made their appearance with their naval armament, and by the junction of all the forces they could muster, they were two or three days at sea, with six or eight ships of the line and as many frigates. But the condition of the ships was such that they could scarcely keep above water, and upon the first suspicion of the approach of the british and Russian fleet, they returned to the Texel where they now remain.—They have recently had one frigate taken, after a severe action against superior force.
Their commerce in the mean time is a mere passive victim to the british force at Sea, and their East India Company is losing all their ships one after the other without being able to lift an hand for their protection.
The public treasury is empty. They have to pay between one and two hundred millions of florins for arrearages; the remainder of an hundred millions for the friendship of France, and the heavy expences which daily accrue from their state of War, besides those to which they are at all times subjected.
The plate of every individual has already been required for the public exigencies, and delivered. A dry tax of six per cent upon all capitals is to be paid before the end of the year, and will be far from supplying the monies that are immediately wanted. The scarcity of provisions has been great, but much exaggerated; there has not been the symptom of a famine, and the harvest now gathering is uncommonly favourable.
The scarcity has been also great in England. It is inconceivable how the Government of that Country retain all their force, and how the price of their funds is supported in the midst of their losses and defeats. Their naval success and the force of national antipathy are the only things that can account for it. They have not as yet discovered any intention whatever to negotiate with France, though it is pretended that a division has taken place in the privy Council upon the subject. They are perhaps yet waiting for the result of new Revolutions which they expect will happen in France, but they will probably find themselves deceived in their hopes arising from that source. The campaign of this year will probably be productive of scarce any important effect, and it is very certain that no Country can support long a War with an annual expence of twenty four millions sterling to keep a statu quo. In short the true state of facts appears to be that France and Britain are both reduced to the greatest extremity, and that at present they both persist in war from the sole hope that the enemy will first yield to the pressure of misery. Such is the usual issue of War.
I remain, most affectionately, your Son
John Q. Adams